PER CURIAM.
This cause is before us on appeal from a departure sentence. The only statement of the reasons for departure is found in the guideline scoresheet and states:
He is an habitual offender in that he has no respect for the property of others and has committed heinous crimes while awaiting sentence on this crime. He shows no remorse.
None of the reasons listed on the score-sheet is sufficient for departure from the guidelines. Whitehead v. State, 498 So.2d 863 (Fla.1987); Hill v. State, 498 So.2d 544 (Fla. 1st DCA 1986); Aleman v. State, 498 So.2d 967 (Fla. 2d DCA 1986); Bradley v. State, 509 So.2d 1137 (Fla. 2d DCA 1987); State v, Mischler, 488 So.2d 523 (Fla.1986); Hendrix v. State, 475 So.2d 1218 (Fla.1985); Rease v. State, 485 So.2d 5 (Fla. 1st DCA 1986); Pendleton v. State, 493 So.2d 1111 (Fla. 1st DCA 1986); Sarvis v. State, 465 So.2d 573 (Fla. 1st DCA 1985); Shull v. Dugger, 515 So.2d 748 (Fla.1987).
Accordingly, we reverse the trial court’s sentence and remand the case for resen-tencing within the guidelines.
BOOTH, JOANOS and BARFIELD, JJ., concur.